DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated November 29, 2021, in which claims 1 and 19 were amended, claim 8 was cancelled, and claims 25-26 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-17, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2011/0084290) in view of Choi (U.S. Pub. 2018/0047800) and Hanamura (U.S. Pat. 9661693).
Regarding claims 1 and 19, Nakamura [Figs.5-11] discloses a display device comprising:
a first substrate [10];

an encapsulation film [150] covering the plurality of light-emitting elements;
a second substrate [20] facing the first substrate;
a first outermost film [230] on the second substrate, facing the encapsulation film, and comprising AOxNy, wherein A is a metal or non-metal element [Para.111; discloses layer 230 comprises SiON]; and
a filler material [40] between the encapsulation film and the first outermost film, and in direct contact with the first outermost film;
wherein the metal or non-metal element A comprises silicon (Si) [Para.111] or aluminum (Al);

a display device comprising: 
a first substrate [10];
a plurality of light-emitting elements [120,130,140] on the first substrate; 
an encapsulation film [150] covering the plurality of light-emitting elements; 
an outermost film [230] on the encapsulation film and comprising AOxNy, wherein A is a metal or non-metal element [Para.111; discloses layer 230 comprises SiON];
a second substrate [20] facing the first substrate; and
a filler material [40] between the outermost film [230] and the second substrate [20] and in direct contact with the outermost film;
wherein the metal or non-metal element A comprises silicon (Si) [Para.111] or aluminum (Al).

Nakamura discloses an outermost film on [230] the encapsulation film and comprising AOXNY [Para.111, discloses SiON].  Nakamura fails to explicitly disclose wherein X>Y>0.  However, Choi [Paras.73-74] discloses and makes obvious the use of an SiON layer wherein 2 is about 1.46.  Choi discloses the refractive index of SiON can be adjusted to have a refractive index between SiN and SiO2, wherein the refractive index of SiON decreases as the content of oxygen increases relative to nitrogen in SiON [Paras.73-74].  Since the filler material disclosed by Nakamura [Para.10] comprises an epoxy-based transparent resin, having refractive index of 1.5, the SiON used as the outermost film would be adjusted compositionally to have a higher content of oxygen relative to nitrogen in order to have a refractive index closer to SiO2 or the filler material, which is about 1.5.  It appears obvious and desirable to have the refractive indices of the outermost film and the filler material to be similar to ensure optimal performance of the display device.  It would have been obvious to provide the outermost film comprising AOXNY, wherein X>Y>0, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Nakamura discloses wherein the filler material [40] comprises an epoxy-based organic material [Para.116], but fails to explicitly disclose wherein the filler material comprises a silicon-based organic material or an acrylic organic material.  However, Hanamura [Fig.4] discloses and makes obvious a display device wherein the filler material [34b] comprises a silicon-based organic material or an acrylic organic material, as well as an epoxy-based resin [Col.9 lines 61-63].  It would have been obvious to provide the filler material comprises a silicon-based organic material or an acrylic organic material, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


wherein a difference in refractive index between the first outermost film [230] and the filler material [40] is less than or equal to about 0.2 [Refractive index of SiON as discussed above; Nakamura [Para.10] discloses epoxy-based transparent resin, used for the filler material, having refractive index of 1.5];

further comprising:
a sealant [320] between the first and second substrates [10,20] and surrounding the filler material [40] as viewed in a plan view [Figs.11,16],
wherein the filler material [40] is in a space surrounded by the encapsulation film [150], the first outermost film [230], and the sealant [320] [Fig.11];

wherein the sealant [320] is in contact with the filler material [40] and is in direct contact with surfaces of the first and second substrates [10,20] to couple the surfaces of the first and second substrates together [Figs.9-11];

wherein each of the plurality of light-emitting elements comprises an anode electrode [120,140], a cathode electrode [120,140] facing the anode electrode, and an organic layer [130] between the anode and cathode electrodes, and configured to emit blue light [Para.110];

further comprising:
a plurality of light conversion patterns [210,220] between the second substrate [20,200] and the first outermost film [230];


the plurality of light conversion patterns comprise a first wavelength conversion pattern configured to convert the blue light into red light [210R,220R], a second wavelength conversion pattern configured to convert the blue light into green light [210G,220G], and a light-transmitting pattern configured to transmit the blue light therethrough [210B] [Fig.9];

wherein the first outermost film [230] forms convex parts in regions where the plurality of light conversion patterns [210,220] are disposed and concave parts in regions where the plurality of light conversion patterns are not disposed [Fig.9];

wherein the filler material [40] fills the concave parts of the first outermost film [Fig.9];

further comprising:
a light shield [211],
wherein the light shield is disposed to overlap with the concave parts of the first outermost film [230] in a thickness direction [Fig.11];

further comprising:
a second outermost film [multilayer 150] on the first substrate [10], in direct contact with the filler material [40], and comprising BOPNQ, wherein B is a metal or non-metal element and P>Q [Para.97; discloses film 150 comprises SiO2 (P>Q, where P=2 and Y=0), as well as SiN and SiON, and further discloses film 150 comprises a plurality of single layers comprising SiO2] 
wherein the metal or non-metal element B comprises silicon [Para.97] or aluminum.

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2-4 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2011/0084290) in view of Choi (U.S. Pub. 2018/0047800) and Hanamura (U.S. Pat. 9661693), as applied above and further in view of Jung (U.S. Pub. 2016/0126494) and Bordia (U.S. Pub. 2015/0209826).
Regarding claims 2-4 and 20-21, Nakamura fails to explicitly disclose the limitations of the claims 
wherein a first interfacial tension of the first outermost film is greater than a second interfacial tension of the filler material;
wherein the first interfacial tension of the first outermost film is 60 mN/m or greater;
wherein a polar component of the first interfacial tension is 35 mN/m or greater.
However, Jung [Paras.90-96] discloses and makes obvious the benefit of forming various dielectric layers [110,120,140,160] comprising a combination of SiO and SiN layers, or SiON layers with varying content of O and N depending on the desired film property including suppression of moisture or impurities and absorption of stress.  Bordia [At least Paras.54-55] 
Jung and Bordia disclose and make obvious the SiON layer can be adjusted to obtain the desired material quality or characteristics discussed above,
wherein a first interfacial tension of the outermost film is greater than a second interfacial tension of the filler material, and the first interfacial tension is about 60 mN/m or greater; and wherein a polar component of the first interfacial tension is about 35 mN/m or greater.
It would have been obvious to provide the limitations of the claims, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2011/0084290) in view of Choi (U.S. Pub. 2018/0047800) and Hanamura (U.S. Pat. 9661693), as applied above and further in view of Kim (U.S. Pub. 2018/0061894).
Regarding claims 25-26, Nakamura discloses a light shield as discussed above, but fails to explicitly disclose wherein the display device further comprising:
a capping layer, and
wherein the light shield is disposed between the capping layer and first outermost film;

wherein the light shield is disposed between the encapsulation film and the filler material.
However, Kim [Fig.8] discloses and makes obvious wherein the display device further comprising:

wherein the light shield [300] is disposed between the capping layer [310] and first outermost film [283];

wherein the light shield [270] is disposed between the encapsulation film [250] and the filler material [282].
It would have been obvious to provide the light shield as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/BAC H AU/Primary Examiner, Art Unit 2822